                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                    COLUMBUS DIVISION

 SAREN IDAHO,                                        *

                       Petitioner,                   *
 v.                                                      Case No. 4:18-cv-217 (CDL)
                                                     *
 Warden BILL SPIVEY, et al.,
                                                     *
                   Respondents.
 ___________________________________                 *

                                          JUDGMENT

       Pursuant to this Court’s Order dated November 5, 2019, having accepted the recommendation of

the United States Magistrate Judge, in its entirety, JUDGMENT is hereby entered dismissing this action.

       This 5th day of November, 2019.

                                            David W. Bunt, Clerk


                                            s/ Timothy L. Frost, Deputy Clerk
